IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 99-60205
                          Summary Calendar
                         __________________

RAUL O. PAZ-MUNOZ,

                                               Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                               Respondent.

                        --------------------

               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74-647-180

                        --------------------

                          January 26, 2000

Before KING, Chief Judge, and JOLLY and PARKER, Circuit Judges.

PER CURIAM:*

     Raul O. Paz-Munoz petitions this court to review an order of

the Board of Immigration Appeals (“BIA”) dismissing his appeal

seeking reversal of an order of deportation denying his

applications for political asylum and withholding of deportation.

We have reviewed the record and the briefs and determine that the

BIA’s denials of Paz-Munoz’s applications for asylum and




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                          No. 99-60205
                               -2-

withholding of deportation are supported by substantial evidence.

Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).

     The petition for review is DENIED.